 

~ Case 3:18-cr-03172-CAB Document 74 Filed 12/04/20 PagelD. 159 Page 1 of 2
T.
r
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
~ SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

 

 

 

 

 

Vv (For Offenses Committed On or After November 1, 1987)
SCOTT ROBERT ELOWSON (1) Case Number: 18CR3172-CAB
NATHAN FENEIS, FEDERAL DEFENDERS, INC.
~ ~— ~o oo — — eee —— == Deferdant’s ‘Attomey —

REGISTRATION NO. 70389298 . Lm von neue
| Pt
THE DEFENDANT: parm . i
L] admitted guilt to violation of allegation(s) No. 1,2 DEC gh ye
C1 was found guilty in violation of allegation(s) No. | Abt denial of guilty. " : |

 

-Accordingty, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
| nv7, Failure to report as directed

nv21, Failure to participate in drug aftercare program

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 43.020

Date of Im sition of Sentence

 

 

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
 

Case 3:18-cr-03172-CAB Document 74 Filed 12/04/20 PagelD.160 Page 2 of 2

Pe

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SCOTT ROBERT ELOWSON (1) , Judgment - Page 2 of 2
CASE NUMBER: 18CR3172-CAB

" IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FIVE (5) MONTHS.

 

1 _ Sentence-imposed pursuant to Title 8 USC Section 13266).

& The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN’A FACILITY WITHIN THE SOUTHEAST REGION (STATE OF FLORIDA) TO
FACILITATE FAMILY VISITATIONS AND TRANSITION TO LIVING IN THE VICINITY.

The defendant is remanded to the custody of the United States Marshal.

[|] The defendant shall surrender to the United States Marshal for this district:
O at | AM. on

 

 

 

O as notified by the United States Marshal. .
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Ll on or before
CO as notified by the United States Marshal.
(J) as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By - DEPUTY UNITED STATES MARSHAL

18CR3172-CAB
